UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6315



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LARRY ARNOLD YOUNG,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Bluefield. Elizabeth V. Hallanan, Senior
District Judge. (CR-88-112)


Submitted:   June 15, 2000                 Decided:   June 22, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Larry Arnold Young, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Arnold Young appeals the district court’s order denying

his motion for reduction, correction, or modification of his sen-

tence.   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny Young’s

motion for leave to proceed in forma pauperis and dismiss the ap-

peal on the reasoning of the district court.   See United States v.

Young, No. CR-88-112 (S.D.W. Va. Feb. 14, 2000).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2